                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

DEREK MORTLAND, Individually,                      :
                                                   :
               Plaintiff,                          :
                                                   :
vs.                                                : Case No.
                                                   :
SHREEJI ENTERPRISES, LLC, a North                  :
Carolina, Limited Liability Company,               :
                                                   :
            Defendant.
_______________________________________/

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEREK MORTLAND, Individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated, (sometimes referred to as APlaintiff@), hereby sues

the Defendant, SHREEJI ENTERPRISES, LLC, a North Carolina, Limited Liability Company,

(sometimes referred to as ADefendant@), for Injunctive Relief, and attorney=s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

(AADA@).

1.     Plaintiff, Derek Mortland, is an individual residing in Columbus, OH, in the County of

       Franklin.

2.     Defendant=s property, Super 8 Motel, is located at 11300 Texland Blvd., Charlotte, NC

       28273, in the County of Mecklenburg.

3.     Venue is properly located in the Western District of North Carolina because venue lies in

       the judicial district of the property situs. The Defendant=s property is located in and does

       business within this judicial district.




      Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 1 of 11
4.   Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given original

     jurisdiction over actions which arise from the Defendant=s violations of Title III of the

     Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and

     ' 2202.

5.   Plaintiff Derek Mortland is an Ohio resident, is sui juris, and qualifies as an individual with

     disabilities as defined by the ADA. Mr. Mortland is paralyzed as a result of a spinal cord

     injury, and relies on a wheelchair to ambulate. Derek Mortland visited the subject

     property on January 22 - 23, 2020. Mr. Mortland regularly travels through Charlotte, NC,

     and stays over in Charlotte, NC on his way back and forth to and from Ohio. Mr.

     Mortland also has friends with disabilities who live in the Charlotte, NC area.

6.   Mr. Mortland plans to return to the subject property in the future to avail himself of the

     goods and services offered to the public at the property, when the hotel is made accessible

     for her use. The Plaintiff has personally encountered or observed the architectural barriers

     at the subject property, which barriers are enumerated herein.

7.   Defendant owns, leases (or leases to), or operates a place of public accommodation as

     defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and

     36.104. Defendant is responsible for complying with the obligations of the ADA. The

     place of public accommodation that the Defendant owns, operates, leases or leases to is

     known as Super 8 Motel, and is located at 11300 Texland Blvd., Charlotte, NC 28273.

8.   Derek Mortland has a realistic, credible, existing and continuing threat of discrimination

     from the Defendant=s non-compliance with the ADA with respect to this property as

     described but not necessarily limited to the allegations in paragraph 10 of this complaint.

     Mr. Mortland has reasonable grounds to believe that he will continue to be subjected to


                                               2

     Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 2 of 11
      discrimination in violation of the ADA by the Defendant. Derek Mortland desires to visit

      Super 8 Motel not only to avail himself of the goods and services available at the property

      but to assure himself that this property is in compliance with the ADA so that he and others

      similarly situated will have full and equal enjoyment of the property without fear of

      discrimination.

9.    The Defendant has discriminated against the individual Plaintiff by denying him access to,

      and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. ' 12182 et seq.

10.   The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

      violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000 or less). A preliminary inspection of Super 8 Motel has shown that violations

      exist. These violations, which were personally encountered or observed by Plaintiff

      Derek Mortland include, but are not limited to:

      Accessible Routes

      A.     There is not at least one accessible route provided within the site from accessible
             parking spaces, public streets and sidewalks, and public transportation stops to the
             accessible building or facility entrance they serve, in violation of Section 206.2.1 of
             the 2010 Standards, which remedy is readily achievable. This condition prevented
             the Plaintiff access to the sidewalk from the property, and safe access throughout
             the property, in violation of Section 206.2.1 of the 2010 ADA Standards, in
             violation of Section 206.2.1 of the 2010 Standards.

      Accessible Parking

      B.     There are no wheel stops preventing vehicles from reducing the accessible path of
             travel to less than 36 inches making it difficult for the Plaintiff to traverse, in
             violation of Section 502.7 of the 2010 ADA Standards, whose resolution is readily
             achievable.


                                                3


      Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 3 of 11
C.    The accessible parking spaces are in need of repair and maintenance making it
      difficult for the Plaintiff to locate accessible parking, in violation of 36.211 of the
      CFR 36, whose resolution is readily achievable.

D.    The striping and markings for the accessible parking are dilapidated and in need of
      repair making it difficult for the Plaintiff to utilize, in violation of Section 502.3.3
      of the 2010 ADA Standards, whose resolution is readily achievable.

E.    The required parking space identification signs with the ISA symbol are missing
      making it difficult for the Plaintiff to locate the accessible parking, in violation of
      Section 502.6 of the 2010 ADA Standards, whose resolution is readily achievable.

F.    The accessible parking space has cross slopes of up to 3.5%, which exceeds the
      maximum 2% allowance making it difficult for the Plaintiff to traverse, in violation
      of Section 502.4 of the 2010 ADA Standards, whose resolution is readily
      achievable.

G.    Parking spaces have cross slopes from 3.5% to 5.8% making it difficult for the
      Plaintiff to traverse, in violation of Section 502.4 of the 2010 ADA Standards,
      whose resolution is readily achievable.

H.    The curb ramp has changes in level where it meets the asphalt making it difficult for
      the Plaintiff to traverse, in violation of Sections 404.2.4.4 and 303 of the 2010 ADA
      Standards, whose resolution is readily achievable.

 I.   The access aisle is missing at the accessible parking stalls making it difficult for the
      Plaintiff to traverse, in violation of Section 502.2 of the 2010 ADA Standards,
      whose resolution is readily achievable. This condition prevents access by Mr.
      Mortland without assistance.

Access to Goods and Service

 J.   There are beverage dispensers and condiments in the breakfast self-service area
      that are located above the maximum reach range allowance for a side approach,
      violating Sections 308.3.2, 309.2 & 309.3 of the 2010 ADA Standards, which
      remedy is readily achievable.

K.    The transaction counter exceeds the 36-inch-high maximum above the finished
      floor as required making it difficult for the Plaintiff to utilize, in violation of
      Sections 904.4.2 and 904.4.1 of the 2010 ADA Standards, whose resolution is
      readily achievable. This condition prevents access to the transaction counter by
      Mr. Mortland, in violation of Sections 904.2 and 904.4 of the 2010 ADA Standards.




                                         4


Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 4 of 11
L.    The Plaintiff had difficulty utilizing the ramp inside the hotel due to the ramps
      surface slope being 10.6%, in violation of Section 405.2 of the 2010 ADA
      Standards, whose resolution is readily achievable.

M.    The Plaintiff had difficulty utilizing the ramp landing, in violation of Section
      405.7.3 of the 2010 ADA Standards, whose resolution is readily achievable.

N.    The Plaintiff had difficulty utilizing the handrails due to the handrails being 31
      inches above the finished floor which does not meet the minimum height
      requirement of 33 inches, in violation of Section 505.4 of the 2010 ADA Standards,
      whose resolution is readily achievable.

Guest Room 105

O.    The guest room entrance door’s peep hole is 60 inches above the finish floor
      making it difficult for the Plaintiff to utilize, in violation of Section 308.2.1 of the
      2010 Standards, which resolution is readily achievable.

P.    The required 30 inch minimum and 48 inch maximum clear floor space on both
      sides of the bed have not been provided making it difficult for the Plaintiff to
      utilize, in violation of Section 806.2.3 of the 2010 ADA Standards, whose
      resolution is readily achievable.

Q.    The Plaintiff had a difficult time traversing between the bed and the dresser due to
      the clear width space provided is not 36 inches minimum as required, in violation of
      Sections 305.7.1 and 403.5.1 of the 2010 ADA Standards, whose resolution is
      readily achievable.

R.    The Plaintiff had difficulty in utilizing the desk due to the knee clearance exceeding
      the maximum height, in violation of Section 306.3.3 of the 2010 ADA Standards,
      whose resolution is readily achievable.

S.    The curtain rod controls require tight grasping and twisting of the wrist to operate
      making it difficult for the Plaintiff to utilize, in violation of Section 309.4 of the
      2010 ADA Standards, whose resolution is readily achievable.

T.    The rod and shelf are mounted at 52 inches above the finish floor which exceeds the
      maximum height allowance of 48 inches making it difficult for the Plaintiff to
      utilize, in violation of Sections 308.2.1 and 308.3.1 of the 2010 ADA Standards,
      whose resolution is readily achievable.

U.    The Plaintiff had difficulty utilizing the air conditioning unit due to the clear floor
      space not allowing for a forward approach and the high forward reach exceeding 48
      inches, in violation of Sections 308.2.2 and 305.3 of the 2010 ADA Standards,
      whose resolution is readily achievable.

                                         5


Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 5 of 11
 V.   The water supply lines and drain pipe underneath the lavatory is exposed creating a
      hazard for the Plaintiff to use, in violation of Section 606.5 in the 2010 ADA
      Standards and 36.211 in the code of federal regulations, whose resolution is readily
      achievable.

W.    The Plaintiff had difficulty utilizing the lavatory due to the trash can obstructs the
      lavatory clear floor space, in violation of Section 305.3 of the 2010 ADA
      Standards, whose resolution is readily achievable.

 X.   The Plaintiff had difficulty utilizing the lavatory due to the apron not providing
      compliant knee clearance underneath, in violation of Section 306.1 of the 2010
      ADA Standards, whose resolution is readily achievable.

 Y.   The flush handle is not located on the open end approach to the toilet making it
      difficult for the Plaintiff to utilize, in violation of Section 604.6 of the 2010 ADA
      Standards, whose resolution is readily achievable.

 Z.   The water closet is positioned 13 inches from side wall measured to the center line
      of the water closet making it difficult for the Plaintiff to utilize, in violation of
      Sections 806.2.4 and 604.2 of the 2010 Standards, which resolution is readily
      achievable.

AA.   The side wall grab bar extends 51 inches from the back wall making it difficult for
      the Plaintiff to utilize, in violation of Section 604.5.1 of the 2010 ADA Standards,
      whose resolution is readily achievable.

BB.   The rear grab bar does not provide a minimum of 1-1/2 inches between the top of
      the tank and the grab bar making it difficult for the Plaintiff to utilize, in violation
      of Section 609.4 of the 2010 ADA Standards, whose resolution is readily
      achievable.

CC.   The bathtub controls are not located between the open side of the bathtub and the
      centerline of the width of the bathtub making it difficult for the Plaintiff to utilize,
      in violation of Section 607.5 of the 2010 ADA Standards, whose resolution is
      readily achievable.

DD.   The bathtub has not been provided with a hand held spray unit with a 59 inch hose
      and an on/off control with a non-positive shut-off making it difficult for the
      Plaintiff to utilize, in violation of Section 607.6 of the 2010 ADA Standards, whose
      resolution is readily achievable.

EE.   The Plaintiff had difficulty utilizing the bathtub due to not having two compliant
      grab bars as required, in violation of Sections 607.4.1.1 and 607.4.1 of the 2010
      ADA Standards, whose resolution is readily achievable.

                                         6


Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 6 of 11
      FF.     The bathtub does not have an in tub or permanent fixed seating as required making
              it difficult for the Plaintiff to utilize, in violation of Section 607.3 of the 2010 ADA
              Standards, whose resolution is readily achievable.

      GG.     The Plaintiff had difficulty reaching the towels due to the height of the shelving
              exceeding the maximum of 48 inches above the finished floor, in violation of
              Sections 308.2.1 and 308.3.1 of the 2010 ADA Standards, whose resolution is
              readily achievable.

      HH.     The Plaintiff had difficulty utilizing the hair dryer due to the hair dryer being
              mounted 50 inches above the finished floor which exceeds the maximum height
              allowance of 48 inches, in violation of Section 308.2.1 of the 2010 ADA Standards,
              whose resolution is readily achievable.

       II.    The lavatory faucet controls require over 5 pounds of pressure to operate making it
              difficult for the Plaintiff to utilize, in violation of Section 309.4 of the 2010 ADA
              Standards, whose resolution is readily achievable.

       JJ.    The bathtub controls require over 5 pounds of pressure to operate making it
              difficult for the Plaintiff to utilize, in violation of Section 309.4 of the 2010 ADA
              Standards, whose resolution is readily achievable.

      KK.     The Plaintiff had difficulty utilizing the handrails due to the handrails being 31
              inches above the finished floor which does not meet the minimum height
              requirement of 33 inches, in violation of Section 505.4 of the 2010 ADA Standards,
              whose resolution is readily achievable.

       Lack of Compliant Disabled Rooms Properly Disbursed

      LL.     The lack of compliant disabled rooms are not properly dispersed amongst the
              various classes of guest rooms in violation of Section 224.5 of the 2010 ADAAG.

       Maintenance

      MM.     The accessible features of the facility are not maintained, creating barriers to access
              for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.


11.    All of the foregoing violations are also violations of the 1991 Americans with Disabilities

       Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as

       promulgated by the U.S. Department of Justice.


                                                 7


       Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 7 of 11
12.   The discriminatory violations described in paragraph 10 are not an exclusive list of the

      Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of

      public accommodation in order to photograph and measure all of the discriminatory acts

      violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

      individuals similarly situated, have been denied access to, and have been denied the

      benefits of services, programs and activities of the Defendant=s buildings and its facilities,

      and have otherwise been discriminated against and damaged by the Defendant because of

      the Defendant=s ADA violations, as set forth above. The individual Plaintiff, and all

      others similarly situated will continue to suffer such discrimination, injury and damage

      without the immediate relief provided by the ADA as requested herein. In order to

      remedy this discriminatory situation, the Plaintiff requires an inspection of the Defendant=s

      place of public accommodation in order to determine all of the areas of non-compliance

      with the Americans with Disabilities Act.

13.   Defendant has discriminated against the individual Plaintiff by denying him access to full

      and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility in violation

      of 42 U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

      continues to discriminate against the Plaintiff, and all those similarly situated by failing to

      make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      efforts that may be necessary to ensure that no individual with a disability is excluded,

      denied services, segregated or otherwise treated differently than other individuals because

                                                8


      Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 8 of 11
      of the absence of auxiliary aids and services.

14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm. Considering

      the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

      warranted. Furthermore, the public interest would not be disserved by a permanent

      injunction. Plaintiff has retained the undersigned counsel and is entitled to recover

      attorney=s fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C.

      ' 12205 and 28 CFR 36.505.

15.   Defendant is required to remove the existing architectural barriers to the physically

      disabled when such removal is readily achievable for its place of public accommodation

      that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

      has been an alteration to Defendant=s place of public accommodation since January 26,

      1992, then the Defendant is required to ensure to the maximum extent feasible, that the

      altered portions of the facility are readily accessible to and useable by individuals with

      disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

      Defendant=s facility is one which was designed and constructed for first occupancy

      subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant=s facility

      must be readily accessible to and useable by individuals with disabilities as defined by the

      ADA.

16.   Notice to Defendant is not required as a result of the Defendant=s failure to cure the

      violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have

      been met by Plaintiff or waived by the Defendant.

17.   Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant Plaintiff

                                               9


      Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 9 of 11
 Injunctive Relief, including an order to require the Defendant to alter Super 8 Motel to

 make the facility readily accessible and useable to the Plaintiff and all other persons with

 disabilities as defined by the ADA; or by closing the facility until such time as the

 Defendant cures its violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

        a.      The Court issue a Declaratory Judgment that determines that the Defendant

        at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. ' 12181, et seq.

        b.      Injunctive relief against the Defendant including an order to make all

        readily achievable alterations to the facility; or to make such facility readily

        accessible to and usable by individuals with disabilities to the extent required by the

        ADA; and to require the Defendant to make reasonable modifications in policies,

        practices or procedures, when such modifications are necessary to afford all offered

        goods, services, facilities, privileges, advantages or accommodations to individuals

        with disabilities; and by failing to take such steps that may be necessary to ensure

        that no individual with a disability is excluded, denied services, segregated or

        otherwise treated differently than other individuals because of the absence of

        auxiliary aids and services.

        c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42

        U.S.C. ' 12205.

        d.      Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.



                                          10


Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 10 of 11
       e.     The Order shall further require the Defendant to maintain the required

       accessible features on an ongoing basis.

                                     Respectfully Submitted,

                                     Walter E. Daniels III, Esq., NC Bar No. 27219
                                     Daniels Law Firm, PC
                                     14 South Pack Sq., Suite 502
                                     Asheville, NC 28801
                                     (828) 258-7022
                                     walter@danielslawfirm.net

                                     John P. Fuller, Esq., pro hac vice pending
                                     FULLER, FULLER & ASSOCIATES, P.A.
                                     12000 Biscayne Blvd., Suite 502
                                     North Miami, FL 33181
                                     (305) 891-5199
                                     (305) 893-9505 - Facsimile
                                     jpf@fullerfuller.com

                                     By:_____________________________
                                        Walter E. Daniels III, Esq., NC Bar No. 28219

                                     Counsel for Plaintiff Derek Mortland




                                       11


Case 3:20-cv-00353-FDW-DCK Document 1 Filed 06/23/20 Page 11 of 11
